Title: To George Washington from Jonathan Trumbull, Sr., 2 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Sept. 2d 1776

Since my last of the 31st ultmo have resolved to throw over upon Long Island a Thousand or fifteen hundred Troops, and the necessary orders are accordingly gone forth—and expect the same will be immediately Effected—have likewise wrote to Governor Cooke to afford what Assistance in his Power for the same purpose—Thought it expedient to give your Excellency the earliest Intimation of this Movement, that you might be able

to Direct in what manner they may best Cooperate with the other Troops in serving the General Cause & frustrating the Intentions of our Enemies upon that Island.
As we have various accounts but no certain Intteligence respecting the Situation of our Armies, we are anxious to learn the Perticulars. Remain Sir with the highest Esteem and Regard your most Obedt humble Servt

Jonth; Trumbull

